Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 11, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157775(17)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  SHEILA CLARKE, Personal Representative                                                              Elizabeth T. Clement,
                                                                                                                       Justices
  of the Estate of JANIKA NICOLE
  EDMOND, Deceased,
                 Plaintiff-Appellee,
                                                                     SC: 157775
  v                                                                  COA: 340615
                                                                     Washtenaw CC: 17-000322-NO
  DEPARTMENT OF CORRECTIONS,
  ANTHONY STEWART, DAVID JOHNSON,
  DAVID OSTERHOUT, R’KIA TAYLOR,
  KRISTA SURBIC, LOREN HAILES, HEATHER
  WASHINGTON, JOHANNA BARTEL,
  ALEXIA JOHNSON, LASHAWNA DONALD,
  TRACY MAUPINS, and MARCIA PORTER,
            Defendants-Appellants,
  and
  DIANNA LYNN CALLAHAN and KORY
  MOORE,
             Defendants.
  _________________________________________/


          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before August 1, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 11, 2018

                                                                                Clerk